DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14-16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Publication No. 2014/0183642) in view of Park et al (US Publication No. 2018/0040707) in view of Chhun et al (US Publication No. 2017/0117296).
Regarding claim 1, Liang discloses a semiconductor device, comprising: a first transistor in a first area Fig 8, B, the first transistor comprising: a first gate structure Fig 8, G2, and a first gate spacer layer Fig 8, 128, a second gate spacer layer Fig 8, 132, and a third gate spacer layer Fig 8, 142 over sidewalls of the first gate structure; and a second transistor in a second area Fig 8, A, the second transistor comprising: a second gate structure Fig 8, G1, and the first gate spacer layer Fig 8, 128 and the third gate spacer layer Fig 8, 142 over sidewalls of the second gate structure, an interlalyer dielectric layer (ILD) over the first and second source/drain features and in direct contact with the third gate spacer layer Fig 11; wherein the first gate spacer layer Fig 8, 128, the second gate spacer layer Fig 8, 132 and the third gate spacer layer Fig 8, 142 are of different compositions ¶0018, 0019, 0020, 0022, wherein the third gate spacer layer is directly on the first gate spacer layer in the second area Fig 8, A. Liang discloses all the limitations but silent on the arrangement of the gate structure and the second gate spacer. Whereas Park discloses a finfet structures wherein the first and second gate structure extending lengthwise along the first direction Fig 1-2A. Also, Chhun discloses  a first source/drain feature spaced away from the sidewall of the first gate structure by a first distance along a second direction perpendicular to the first direction Fig 7-8; and a second source/drain feature spaced away from the sidewall of the second gate structure by a second distance along the second direction Fig 7-8; wherein the second gate spacer layer is disposed on a top-facing surface of the first gate spacer layers Fig 7-8; wherein the first distance is about equal to a total width of the first, second, and third gate spacer layers along the second direction Fig 7-8;, and the second distance is about equal to a total width of the first and third gate spacer layers along the second direction Fig 7-8. Liang, Park and Chhun are analogous art because they are directed to semiconductor devices having multiple spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate arrangement of Liang and the spacer arrangement of Chhun as an alternative arrangement as a matter of design choice and the specific device selection. 
Regarding claim 2, Liang discloses wherein, in the first area, the second gate spacer layer is disposed over the first gate spacer layer and the third gate spacer layer is disposed over the second gate spacer layer Fig 8.
Regarding claim 3, Liang discloses wherein a width of the first gate structure along a second direction perpendicular to the first direction is greater than a width of the second gate structure along the second direction Fig 8.
Regarding claim 4, Liang discloses wherein the second gate spacer layer has a dielectric constant smaller than 3.9 (silicon oxide) ¶0019.
Regarding claim 5, Park discloses wherein the first gate spacer layer comprises silicon oxycarbonitride ¶0061-0062, 0066, 0073, 0078.
Regarding claim 6, Liang discloses wherein the third gate spacer layer comprises silicon nitride ¶0019; While Chhun discloses a third gate spacer disposed on the top facing surface of the first gate spacer layer Fig 7-8.
Regarding claim 7, Liang discloses wherein the third gate spacer layer comprises silicon nitride¶0020 and has an etch resistance greater than an etch resistance of the second gate spacer layer (silicon oxide) ¶0019-0020.
Regarding claim 8, Liang discloses wherein the first gate spacer layer has a first thickness, the second gate spacer layer has a second thickness, and the third gate spacer layer has a third thickness, wherein the second thickness is greater than the first thickness and the third thickness Fig 7.
Regarding claim 9, Liang discloses wherein the third thickness is greater than the first thickness Fig 8.
Regarding claim 10, Liang discloses a semiconductor device, comprising: a first transistor in a first area Fig 8, B, the first transistor comprising: a first gate structure Fig 8, G2, and a first gate spacer layer Fig 8, 128, a second gate spacer layer Fig 8, 132, a third gate spacer layer Fig 8, 142 and a fourth gate spacer layer Fig 8, 162 over sidewalls of the first gate structure; and a second transistor in a second area Fig 8, A, the second transistor comprising: a second gate structure Fig 8, G1, and the first gate spacer layer Fig 8, 128, the third gate spacer layer Fig 8, 142 and the fourth gate spacer layer Fig 8, 162 over sidewalls of the second gate structure, wherein the fourth gate spacer layer Fig 8, 128, the second gate spacer layer Fig 8, 132 and the third gate spacer layer Fig 8, 142 are of different compositions ¶0018, 0019, 0020, 0022, wherein the third gate spacer layer is directly on the first gate spacer layer in the second area Fig 8, A and an interlayer dielectric (ILD) layer around the first gate structure and the second gate structure Fig 11, wherein the ILD layer is spaced apart from the first gate structure by a first distance about equal to a total width of the first, second, third, and fourth gate spacer layers along a second direction perpendicular to the first direction Fig 11, wherein the ILD layer is spaced apart from the second gate structure by a second distance about equal to a total width of the first, third, and fourth gate spacer layers along the second direction Fig 11. Liang discloses all the limitations but silent on the arrangement of the gate structure and the gate spacer layer. Whereas Park discloses a finfet structures wherein the first and second gate structure extending lengthwise along the first direction Fig 1-2A. Also, Chhun discloses a second gate spacer layer is disposed on a top facing surface of the first gate spacer layer Fig 7-8 and the third spacer layer is directly on sidewalls of the first gate spacer layer Fig 7-8. Liang, Park and Chhun are analogous art because they are directed to semiconductor devices having multiple spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate arrangement of Liang and the spacer arrangement of Chhun as an alternative arrangement as a matter of design choice and the specific device selection. 
Regarding claim 12, Liang discloses wherein a width of the first gate structure along a second direction perpendicular to the first direction is greater than a width of the second gate structure along the second direction Fig 8.
Regarding claim 14, Park discloses wherein the first gate spacer layer and the third gate spacer layer comprises silicon oxycarbonitride ¶0061-0062, 0066, 0073, 0078.
Regarding claim 15, Liang discloses wherein the fourth gate spacer layer comprises silicon nitride ¶0019; While Chhun discloses a fourth gate spacer disposed on the top facing surface of the first gate spacer layer Fig 7-8.
Regarding claim 16, Liang discloses wherein the first gate spacer layer has a first thickness, the second gate spacer layer has a second thickness, the third gate spacer layer has a third thickness, and the fourth gate spacer layer has a fourth thickness, wherein the second thickness is greater than the first thickness, the third thickness, and the fourth thickness Fig 8.
Regarding claim 21, Liang discloses semiconductor device, comprising: a gate spacer disposed along a sidewall of the gate structure Fig 8, the gate spacer having a first, a second, and a third gate spacer layer Fig 8, 128/132/142, wherein the second gate spacer layer is in between the first and third gate spacer layer Fig 8, wherein the second gate spacer layer has a dielectric constant smaller than 3.9 ¶0019-0020 and the third gate spacer layer has a dielectric constant greater than 3.9¶0019-0020. Liang discloses all the limitations but silent on the arrangement of the gate structure and the gate spacer layer. Whereas Park discloses a finfet structures wherein the first and second gate structure extending lengthwise along the first direction Fig 1-2A. Also, Chhun discloses a second gate spacer layer is in between the first and third gate spacer layers Fig 7-8 and the second and third gate spacer layers are disposed on a topfacing surface of the first gate spacers Fig 7-8. Liang, Park and Chhunn are analogous art because they are directed to semiconductor devices having multiple spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate arrangement of Liang and the spacer arrangement of Chhun as an alternative arrangement as a matter of design choice and the specific device selection. 
Regarding claim 22, Liang discloses wherein a composition of the second gate spacer layer is different from a composition of the first gate spacer layer or a composition of the third gate spacer layer ¶0018-0020.
Regarding claim 23, Chhun discloses wherein a width of the second gate spacer layer along a second direction perpendicular to the first direction is greater than a width of the third gate spacer layer along the second direction Fig 7-8.
Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Publication No. 2014/0183642) in view of Park et al (US Publication No. 2018/0040707) and Chhun et al (US Publication No. 2017/0117296) and in further view of Radosavljevic et al (US Publication No. 2020/0227407).
Regarding claim 13, Liang discloses all limitations except for the type of material used for the spacer. Whereas Radosavljevic discloses wherein the second gate spacer layer is porous ¶0044. Liang and Radosavljevic  are analogous art because they are directed to semiconductor devices having spacer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material of the spacer and incorporate the teachings of Radosavljevic as matter of design choice since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416

Regarding claim 24, Liang discloses wherein the second gate spacer has an etch resistance smaller than an etch resistance of the third gate spacer layer ¶0019-0020.While Radosavljevic discloses a porous spacer ¶0044.
.Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US Publication No. 2014/0183642) in view of Park et al (US Publication No. 2018/0040707) and Chhun et al (US Publication No. 2017/0117296) and in further view of Chuang et al (US Publication No. 2017/0323886).
Regarding claim 11, Liang discloses wherein in the first area, the second gate spacer layer is disposed over the first gate spacer layer, the third gate spacer layer is disposed over the second gate spacer layer, and the fourth gate spacer layer is disposed over the third gate spacer layer Fig 8. Liang discloses all the limitations but silent on the type of gate structure. Whereas Chuang discloses wherein the first area is an input/output area and the second area is a core device area ¶0056. Liang and Chuang are analogous art because they are directed to semiconductor devices having multiple spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the function of the gate structures of Liang and incorporate the teachings of Chuang as an alternative arrangement as a matter of design choice and the specific device selection.
Response to Arguments
Applicant’s arguments with respect to claims1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al (US Publication No. 2006/0051922)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811